Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the remarks submitted 1/13/2021.
Claims 1-2 are currently pending, and claim 1 has been amended to include the subject matter of claim 3. Claim 3 has been cancelled.

Response to Amendment
Applicant has amended the minor informalities of claim 1 and the drawings. These amendments have been considered and have overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (U.S. 2160254515) in view of Coakley et al. (U.S. 9147875).

Regarding claim 1, Shimada teaches of a busbar module to be attached to a battery assembly having a stack of a plurality of cells [abstract],
a plurality of busbars (21) to be connected to corresponding electrodes of the plurality of cells ([abstract] and [0009], [0059], Fig 1 and 5],
a holder (32 - busbar holding section) holding the busbars and being extendable in a stacking direction of the plurality of cells ([0009] and [0010]).
a circuit body having:
a band-shaped main strip (Fig. 22 and 23) to be located to extend in the stacking direction [190 - circuit body main line],
a band-shaped branch strip (157 - lead out section) branched from the main strip ([0155]),

a connection portion (155-connection portion) disposed closer to an end of the branch strip (157 - lead out section) and connected to a corresponding one of the busbars, as shown in Fig 22 and 23 where the connection portion (155) from the circuit (185) is closer to the distal end of the branch line than the folded position.

    PNG
    media_image1.png
    1104
    1296
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    31
    77
    media_image2.png
    Greyscale










Shimada does not teach a circuit body having a flexible circuit board including wiring patterns, 
the circuit body having a plurality of conductor layers and a plurality of protective layers to form a multiple-layered structure of the wiring pattern, or

wherein a part of the wiring pattern passing through the thin-layer portion is thinner than other parts of the wiring pattern passing through a portion other than the thin-layer portion. 

Coakley discloses a battery pack and teaches a circuit body having a flexible circuit board (680 - stacked flexible circuit) including wiring patterns (Col 21, L 32-43), and
a circuit body having a plurality of conductor layers and a plurality of protective layers to form a multiple-layered structure (Col 10, L 27-31) and,

    PNG
    media_image3.png
    433
    355
    media_image3.png
    Greyscale
teaches the removal of part of the protective layers (Fig. 2D) without being used as a wiring pattern (Col 15, L 55-57), thus forming the thin-layer portion (230 - slits) occupying 1-40% of the area of the insulating layer where it is thinner than other parts of the wiring pattern passing through a portion other than the thin-layer portion (Col 15, L 63).

It would be obvious for one of ordinary skill in the art at the time the application was filed to modify the circuit body not taught by Shimada with the flexible circuit board, a plurality of conductor layers and protective layers, and the removal of part of the protective layers taught by Coakley. The combination would allow for further flexibility within the circuit body of the busbar.

Regarding claim 2, Shimada discloses the invention set forth above in claim 1, of the circuit body having a band-shaped branch strip that branches from the main strip.
Shimada does not teach of the branch strip having a curved boundary shape between the thin-layer portion and a portion other than the thin-layer portion to be convex to separate from the thin-layer portion in a longitudinal direction of the branch strip.
Coakley does teach of the creation of a thin-layer portion by removing a part of the protective layers from the flexible circuit board (680 - stacked flexible circuit), as set forth above in claim 1. Coakley further teaches of openings (220-insulating layer slot) between the thin-layer portion and any other portion [Col 10, L 31-34]. As shown in Figs. 2C and 2D, these openings are curved and run in a longitudinal direction of the branch strip.
Coakley further teaches that the function of these curved boundaries are to improve flexibility of a portion of the insulating area around the opening [Col 15, L 47-51].
would be obvious for one of ordinary skill in the art at the time the application was filed to apply the curved boundary shape taught by Coakley to the wiring patters in the branch portion of the circuit body as taught by Shimada because the curved boundary shape would offer further flexibility to this portion of the busbar.

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant’s argument is premised on the assertion that the simple removal of the insulation part as taught by Coakley does not suggest that the wiring pattern becomes a thin-layer relative to other portions of the wiring part where the insulation part was not removed. 
Examiner cites Fig. 2D-2E, where “slits” have been patterned into the insulating layer, thereby showing the thin-layer portions where material was removed when compared to portion of the wiring that do not receive the slits. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727